DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 16/381,942, now US Patent no. 11,007,350, filed 11 April 2019, which is a continuation of US Application no. 15/790,107, now US Patent no. 10,300,249, filed 23 October 2017, which is a continuation of US Application no. 14/862,090, now US Patent no. 9,821,146 filed 22 September 2015.

Information Disclosure Statement
The information disclosure statements filed 12 September 2022, 9 February 2022, and 19 October 2021 have been considered.

Response to Amendment
The preliminary amendment filed 21 June 2021 has been acknowledged.  Claims 19-36 are pending, wherein claims 19-36 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Said claims are considered indefinite with respect to the recitation of the term “extension” in line 2 of each claim.  It is indefinite as to what the extension refers to since there is no prior antecedent basis to define what structurally comprises the extension or even as to what feature the extension is attached/related to.  Clarification is respectfully requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 17 of U.S. Patent No. 9,821,146 in view of claim 20 of U.S. Patent No. 10,300,249. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of features claimed in the ‘146 patent in view of the steps recited in the ‘249 patent substantially overlaps the claims of the present invention rendering them obvious to one of ordinary skill in the art.
	With respect to present independent claims 19 and 28, claim 17 in view of claim 1 of the ‘146 patent describe the steps of inserting a guidewire into a cannula supporting a pump/  The cannula structure of the ‘146 patent anticipates the cannula structure of the present invention that includes support for the pump at the distal end of the cannula, and has a three-dimensional shape with a first S bend in a first plane and a second S bend in a second plane which is different from the first plane.  The guidewire structure of the ‘146 patent similar anticipates the structure of the guidewire of the present invention with a proximal section with a first stiffness and first diameter, and a distal section connected to the proximal section, the distal section with a second stiffness greater than the first stiffness (i.e., claims 1 and 17 of the ‘146 recite that the distal section is stiffer than the proximal section) and a second diameter greater than the first diameter.  The ‘146 differs from the present invention is reciting support for inserting the guidewire into vasculature of the patient and pushing the guidewire through the pump.  The ‘249 patent in claim 20 provides these steps for inserting a pump through a cannula with a similar configuration of elements.  It would have been obvious to apply the technique of the ‘249 patent within the technique claimed by claim 17 of the ‘146 patent since the patents are related in nature and that the ‘249 patent provides the active steps for completing the intended use of inserting a pump into the vascular system.  The added limitations of present claims 19 and 28 regarding when the guidewire is inserted with respect to either the cannula or the vasculature are considered to be mere alternatives for how one of ordinary skill in the art may begin the insertion process and thus obvious in view of the limitations contained in the ‘146 and ‘249 patents.  In view of this, the present invention is not considered to comprise any novel or non-obvious modifications of the previously claimed method or structure, and therefore do not comprise patentably distinct inventions. 
	
Claims 20-27 and 29-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 17 of U.S. Patent No. 9,821,146 in view of claim 20 of U.S. Patent No. 10,300,249, further in view of claims 16-20 of U.S. Patent no. 11,007,350. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of features claimed in the ‘146 patent in view of the steps recited in the ‘249 and ‘350 patents substantially overlap the claims of the present invention rendering them obvious to one of ordinary skill in the art.
	With respect to the present depending claims 20-27 and 29-36 similar overlap of features is exhibited by the ‘146 patent in view of the ‘249 and ‘350 patents.  For instance, present claims 20, 22, 29, and 31 are read on by claim 17 of the ‘350 patent with respect to the insertion of the guidewire into the cannula by inserting the proximal section of the guidewire into the distal end of the cannula.  Present claims 21, 23, 30, and 32 are read on by claim 18 of the ‘350 patent with respect to inserting the guidewire through the empty space (i.e., gap) between one or more blades of the pump.  The other dependent claims of the present invention as considered directed toward intended use and relate to the insertion of the pump into the vasculature.  In view of this, the present invention is not considered to comprise any novel or non-obvious modifications of the previously claimed method or structure, and therefore do not comprise patentably distinct inventions. 

Allowable Subject Matter
Claims 19-36 would be allowable should Applicant’s reply either specifically traverse or otherwise comply with the requirements of the double patenting rejection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to adequately teach or describe the guide wire and cannula with the specific structural features pertaining to sections of differing stiffness and diameter, nor the S shaped bends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        16 November 2022